DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 1-6 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by DENSO WAVE INC, JP 2016-062260.
Re claim 1:
DENSO teaches an information code reading system comprising:
An information code display device [0025] [0032]; and
An information code reading device [0038],
Wherein
The information code display device includes:

A display unit configured to display the multiple partial code images generated by the partial code image generation unit on a display screen in a cyclic manner with the code area as a reference [0020] [0036] [0045] [0095], and
The information code reading device includes:
An image capturing unit capturing, as an information code, an image of the display screen with an exposure time set to be longer than a cycle of cyclic display of multiple partial code images [0041] [0064] [0086] [0096]; and
A decoding unit decoding the information code captured by the image capturing unit [0097].

Re claim 6:
DENSO teaches an information code reading system comprising:
An information code display device [0025] [0032]; and
An information code reading device [0038],
Wherein
The information code display device includes:

A display configured to display the generated multiple partial code images on a screen of the display in a cyclic manner with the code area as a reference [0020] [0035] [0045] [0095]; and
The information code reading device includes a process configured to:
Capture the multiple partial code images displayed on the screen of the display with an exposure time set to be longer than a cycle of cyclic display of the multiple partial code images [0041] [0064] [0086] [0096]; and
Decode the captured multiple partial code images and read information about the target information code [0097].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over DENSO WAVE INC, JP 2016-062260 in view of DENSO WAVE INC, JP 2006-195912 (hereinafter Denso 2006).
Re claim 2:
DENSO teaches the information code reading system according to claim 1, but does not teach the partial code image generation unit generates the multiple partial code images to be different from one another by including a cell of a predetermined range of the information code to be displayed in two or more of the multiple partial code images.
DENSO 2006 teaches a partial code image generation unit generates the multiple partial code images to be different from one another by including a cell of a predetermined range of the information code to be displayed in two or more of the multiple partial code images [0029] [0031] [0055] [Figure 3].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of DENSO 2006 in the system of DENSO for the purpose of automatically aligning each partial code image with one another (DENSO 2006 [0031]).


Allowable Subject Matter
Claim 5 is allowed.
s 3-4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 
Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LAURA A GUDORF/           Primary Examiner, Art Unit 2876